                    Case 20-10953-LSS           Doc 79       Filed 05/08/20        Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    SureFunding, LLC,1                                           Case No. 20-10953 (LSS)

                           Debtor.


    JOINT WITNESS LIST FOR THE MAY 12, 2020 HEARING ON THE MOTIONS OF
    THE NOTEHOLDERS TO DISMISS THE DEBTOR’S CHAPTER 11 CASE AND THE
       UNITED STATES TRUSTEE’S MOTION FOR AN ORDER DISMISSING OR
    CONVERTING THIS CASE TO CHAPTER 7 OR DIRECTING THE APPOINTMENT
                              OF A TRUSTEE

             The debtor and debtor-in-possession (the “Debtor” or “SureFunding”) in the above-

captioned case and the Noteholders will call the following witnesses at the May 12, 2020 hearing

regarding (i) the Motion of the Noteholders to Dismiss the Debtor’s Chapter 11 Case [D.I. 15];

and (ii) the United States Trustee’s Motion for an Order Dismissing or Converting this Case to

Chapter 7 or Directing the Appointment of a Trustee [D.I. 34].

                               [Remainder of page intentionally left blank.]




1
 The last four digits of the Debtor’s taxpayer identification number is 7898. The Debtor’s headquarters and service
address is 6671 Las Vegas Blvd., Suite 210, Las Vegas, NV 89119.

110283563
123250212
                 Case 20-10953-LSS       Doc 79       Filed 05/08/20      Page 2 of 3




 Name and         Subject of Testimony                Location   Place        Anyone    Documents
 Title of                                             of         Where        Else in   with
 Witness                                              Witness    Witness is   Room?     Witness
                                                                 Testifying
 Neal             Background information              Great      Office       No        Hearing
 Falkenberry,     regarding Noteholder                Falls,                            Exhibits
 Noteholder       investments in SureFunding,         VA,
                  Tradepay failures to pay and        USA
                  defaults, SureFunding’s
                  communications to
                  Noteholders regarding
                  Tradepay and investments,
                  Organization of Noteholders
                  following default,
                  Noteholders’ decision to seek
                  appointment of receiver and
                  preference for receivership
                  over
                  bankruptcy/Abernathys/Gavin,
                  Amounts due to Noteholders,
                  and rebuttal as necessary
 Michael          Nevada receivership action          Overland Home           No        Hearing
 Flanagan,        and information provided to         Park, KS,                         Exhibits
 Court            receiver in connection              USA
 Appointed        therewith, receivership versus
 Receiver for     bankruptcy and duties of
 SureFunding,     receiver
 LLC
 Justin           Background of Debtor’s              Dorado,    Home         No        Hearing
 Abernathy,       business; Euler Hermes and          PR, USA                           Exhibits
 Member of        Tradepay matters; entity
 Sure Funding     governance; Noteholder
                  communications; amounts due
                  to noteholders
 Edward T.        Debtor’s bankruptcy case;           Garnet     Home         No        Hearing
 Gavin, CTP,      entity governance; Debtor’s         Valley,                           Exhibits
 Chief            assets and liabilities; Euler       PA, USA
 Restructuring    Hermes and Tradepay matters
 and
 Liquidation
 Officer
 (“CRLO”) of
 SureFunding




                                                  2
123250212
                Case 20-10953-LSS      Doc 79         Filed 05/08/20   Page 3 of 3




 John T.         Entity governance; decision to       Ambler,   Home       No        Hearing
 Palmer, CTP,    file bankruptcy; retention of        PA, USA                        Exhibits
 Independent     CRLO
 Manager of
 SureFunding




 Dated: May 8, 2020                                FOX ROTHSCHILD LLP

                                                   /s/ Thomas M. Horan
                                                   Thomas M. Horan (DE Bar No. 4641)
                                                   Daniel B. Thompson (DE Bar No. 6588)
                                                   919 N. Market St., Suite 300
                                                   Wilmington, DE 19899-2323
                                                   Telephone: (302) 654-7444
                                                   E-mail: thoran@foxrothschild.com
                                                   E-mail: danielthompson@foxrothschild.com

                                                   Michael A. Sweet (admitted pro hac vice)
                                                   325 California St., Suite 2200
                                                   San Francisco, CA 94104-2670
                                                   Telephone: (415) 364-5560
                                                   E-mail: msweet@foxrothschild.com

                                                   Gordon E. Gouveia (admitted pro hac vice)
                                                   321 N. Clark St., Suite 1600
                                                   Chicago, IL 60654
                                                   Telephone: (312) 980-3816
                                                   E-mail: ggouveia@foxrothschild.com

                                                   Proposed Counsel to the Debtor and Debtor-
                                                   in-Possession




                                                  3
123250212
